Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: at [0047], line 2, “and if” should perhaps be “or if” since the operations happen in the alternative. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: on line 9, “any at least one” should perhaps be “at least one” for clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wynkoop et al. in view of WO 2009/059768. 
For claims 1-2, Wynkoop et al. (2018/0251955) disclose a vehicle comprising: 
a swivel (FIGS.3-6); 
5a lock mechanism (latch mechanism 66) locking and unlocking the swivel to switch the swivel between a locked state and an unlocked state (abstract, ‘a control device in the control system transitions the control system between a locking state for inhibiting rotation of the operator station and an unlocking state for permitting rotation); 
a seat (30,32) mounted on the swivel; 15the seat includes: 
a cushion portion including a cushion surface disposed facing upward; and 
a seat back portion, disposed at a rear of the cushion portion, and including a backrest surface disposed facing forward; 
a pressure sensor (77, see [0022]), detecting a pressure distribution within the seat; and 
10a controller (40) configured to cause the lock mechanism to be unlocked (‘the adjustment’) based on a change in pressure distribution or on a surface pressure (weight in occupant seat) that is detected by the pressure sensor.  
Wynkoop et al. further discloses the controller acting “automatically” where after the operator requests adjustment, the controller automatically makes a determination of a ground speed of the vehicle and further makes a determination automatically whether the operator is present in the seat ([0022]) where an operator presence sensor such as a seat weight sensor (77) is provided or where a determination of the armrest position (by armrest position sensor 75) is provided. 
Therefore, despite the initial input from an operator (for example at blocks 110,112 of FIG.7) the controller proceeds independently (automatically) as seen in the flowchart of control logic and process flow (FIG.7). 
Wynkoop et al. fail to provide the specifics of the sensor (77) being a plurality of sensors including 20a first surface pressure sensor disposed along the cushion surface; and 
a second surface pressure sensor disposed along the backrest surface; and 
where the controller is configured to cause the lock mechanism to be unlocked based on a change in pressure distribution that is detected by the first surface pressure sensor and on a change in pressure distribution that is detected by the second surface pressure sensor. 
WO 2009/059768 teaches a plurality of pressure sensors on both a cushion portion and seat back portion as recited. 
It would have been obvious to one of ordinary skill in the art to have provided a plurality of sensors as taught by WO 768 within the seat cushion and seat back of Wynkoop et al. in order to more precisely determine a change in pressure distribution of the seat. 

Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wynkoop et al., as modified above, and further in view of JPH 02112542 U. 
Wynkoop et al., as modified, fails to teach the use of a pressure sensor within an arm rest portion of the seat, a feature anticipated by JPH 542. 
It would have bee
n obvious to one of ordinary skill in the art to have provided Wynkoop et al. with an arm rest portion and pressure sensors therein as taught by JPH 542 in order to more precisely determine a change in pressure distribution of the seat. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wynkoop et al., as modified above, and further in view of WO 2008/071284 A1. 
Wynkoop et al., as modified, fails to teach the pressure sensors being capacitive, a feature taught by WO 284. 
It would have been obvious to one of ordinary skill in the art to have provided Wynkoop et al. with capacitive sensors as an obvious expedient to accomplish the same predictable result of measuring the pressure of the surface. 

Allowable Subject Matter
Claims 3, 5, 7, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
During the interview, examiner was suggested the proposed claim amendments, including the limitation that the control is automatic because during the interview (4/22/22) applicant argued Wynkoop disclosed a system requiring the input of an occupant (specifically, the control device transitions the control system based on when the operator requests adjustment).
However, upon further examination of this reference, examiner notes that after the occupant request is placed, the control of Wynkoop is configured to act automatically and does indeed act automatically. Namely, after the operator requests adjustment, the controller ‘automatically’ makes various determinations. One such determination is whether the vehicle is moving (by sensing the ground speed of the vehicle), where another ‘automatic’ determination can be that of determining whether the operator is present in the seat ([0022]). Specifically, an operator presence sensor is provided, such as a seat weight sensor (77). Finally, a determination of the armrest position is made by armrest position sensor 75. As these steps occur automatically without the guidance of an occupant (operator), the controller is acting automatically to transition between locked and unlocked states of the rotatable seat, as broadly recited. 
Further, the examiner notes that in the current invention, just as in Wynkoop, prior to the automatic unlocking provided by the control system, there is necessarily some user input into the control system. Specifically, turning to the flow diagram of FIG.5, the operator would necessarily decide whether the vehicle should be operating autonomously (which constitutes the first step) and if not, likewise would determine whether the vehicle was driving or at a standstill. If the operator was actively driving the vehicle, the loop would default to or maintain the LOCK state (FIG.5) but if the operator parks the vehicle (see [0047]) placing the transmission shift selector in the park position, the control can proceed. Comparing this with the process of Wynkoop it is apparent to the examiner that there is both operator interaction and automatic functioning in the control system of the prior art reference and thus the limitation is satisfied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616